Citation Nr: 0420220	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  91-16 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hepatitis C with depression prior to April 30, 1996.  

2.  Entitlement to a rating in excess of 30 percent for 
hepatitis C with depression. 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to October 
1969.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

Service connection for hepatitis was established by a 
February 1971 rating decision.  The hepatitis was evaluated 
as 0 percent disabling under Diagnostic Code 7345, effective 
from December 9, 1970.  On January 9, 1990, the veteran's 
current claim for an increased evaluation for hepatitis was 
received.  By a rating dated in December 1990, the rating for 
hepatitis was increased from 0 percent to 10 percent, 
effective from December 9, 1970.  The veteran appealed for a 
higher rating.

In December 1992 and October 1995, the Board remanded the 
case for further development.  In a rating of June 1999, the 
RO increased the rating for hepatitis from 10 percent to 30 
percent effective from April 30, 1996.  

In a decision dated in November 1999, the Board denied a 
rating in excess of 10 percent for hepatitis prior to April 
30, 1996, and a rating in excess of 30 percent as of and 
subsequent to April 30, 1996.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (the Veterans Claims Court).  By Order 
entered November 9, 2000, the Veterans Claims Court vacated 
the Board's November 1999 decision and remanded the case to 
the Board pursuant to 38 U.S.C.A. § 7252(a).  In April 2001, 
the Board remanded the case to the RO for further 
developments.  

VA revised the criteria for rating hepatitis effective July 
2, 2001.  See 66 Fed. Reg. 29486 (May 31, 2001).  Prior to 
the regulatory change, the veteran's hepatitis had been rated 
under Diagnostic Code 7345, the rating code for infectious 
hepatitis.  Following the regulation change, Diagnostic Code 
7345 was amended and is currently used to rate chronic liver 
disease without cirrhosis, to specifically exclude hepatitis 
C.  Diagnostic Code 7354 now contains criteria for evaluating 
hepatitis C.

In a rating decision dated in January 2003, the veteran's 
hepatitis was listed as residuals, hepatitis C with 
depression, and evaluated under Diagnostic Code 7354.  The 
prior ratings of 10 percent and 30 percent for the hepatitis 
were continued.  This rating reflects that service connection 
has also been established for post-traumatic stress disorder 
(PTSD) which was rated as 50 percent disabling from January 
1990 until March 2002 when the rating was increased to 70 
percent.

In a July 2003 decision, the Board again denied the claims; 
however, due to an administrative error, that decision was 
vacated in order to allow the veteran's attorney to submit a 
brief in support of his claims.  In a brief received in May 
2004, the veteran's attorney stated that he had reviewed the 
file and agreed that the veteran's claim was ready for 
disposition at this time.  However, in an accompanying 
letter, the veteran's attorney made the following request:

. . . if the BVA finds there is 
insufficient evidence in the file to 
grant a 60% schedular rating from January 
1990 onward, it is requested that [the 
veteran's] counsel be contacted prior to 
the issuance of a decision or remand so 
that the needed evidence can be obtained 
and submitted to the BVA.  It is the 
understanding of [the veteran's] counsel 
that the record currently contains 
sufficient evidence to warrant a 60% 
schedular rating, but if that 
understanding turns out to be incorrect, 
it is expected that [the veteran] will be 
given the opportunity to correct that 
defect, with specific information 
provided by the BVA as to the exact 
evidence that would be necessary for such 
a grant to be made.

The veteran's attorney did not cite any authority, and the 
Board is unaware of any authority, which would permit 
compliance with the above request.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims on appeal and has notified 
him of the information and evidence necessary to substantiate 
his claims.

2.  The record reflects that as of the date of receipt of the 
veteran's claim on January 9, 1990, his hepatitis was 
productive of complaints of fatigue and abdominal pain and 
necessitated dietary restrictions and other therapeutic 
measures.

3.  The veteran's hepatitis has not been productive of 
moderate liver damage with disabling recurrent episodes; or 
daily fatigue, malaise, and anorexia, accompanied by minor 
weight loss and hepatomegaly; or incapacitating episodes 
having a total duration of at least four weeks during any 
twelve-month period.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent for residuals of 
hepatitis C with depression were met as of January 9, 1990.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.113, 4.114, Diagnostic Code 7345 (2001).

2.  The criteria for a rating in excess of 30 percent for 
residuals of hepatitis C with depression have not been met 
under pertinent rating criteria in effect prior to or after 
July 2, 2001.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.112, 4.113, 4.114, Diagnostic 
Codes 7345 and 7354 (in effect on and after July 2, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  
However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003). 

VA shall adopt and apply a schedule of ratings of reductions 
in earning capacity from specific injuries or combination of 
injuries.  The ratings shall be based, as far as practicable, 
upon the average impairments of earning capacity resulting 
from such injuries in civil occupations.  The schedule shall 
be constructed so as to provide ten grades of disability and 
no more, upon which payments of compensation shall be based, 
namely, 10 percent, 20 percent, 30 percent, 40 percent, 50 
percent, 60 percent, 70 percent, 80 percent, 90 percent, and 
total, 100 percent.  VA shall from time to time readjust this 
schedule of ratings in accordance with experience.  However, 
in no event shall such a readjustment in the rating schedule 
cause a veteran's disability rating in effect on the 
effective date of the readjustment to be reduced unless an 
improvement in the veteran's disability is shown to have 
occurred.  38 U.S.C.A. § 1155 (West 2002) (emphasis added).

The rating criteria for hepatitis were amended effective 
July 2, 2001.  See 66 Fed. Reg. 29486 (May 31, 2001).  VA's 
General Counsel, in a precedent opinion, has held that when a 
new regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (November 19, 2003).  The revised 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

Effective July 2, 2001, 38 C.F.R. § 4.114 was amended and 
Diagnostic Codes 7311, 7312, 7343, 7344, and 7345 were 
revised.  Diagnostic Code 7313 was removed and Diagnostic 
Codes 7351 and 7354 were added.  Prior to the July 2, 2001, 
regulatory change, Diagnostic Code 7345 (under which the 
veteran was rated prior to the change), was the appropriate 
rating Code for infectious hepatitis.  Following the 
regulation change, Diagnostic Code 7345 was amended and is 
currently used to rate chronic liver disease without 
cirrhosis, to specifically exclude hepatitis C.  In this 
case, the veteran has been diagnosed with hepatitis C.  
Diagnostic Code 7354 now contains criteria for evaluating 
hepatitis C.

Under the former criteria, a 10 percent evaluation under code 
7345 required that the disease be productive of demonstrable 
liver damage with mild gastrointestinal disturbance.  A 30 
percent was warranted for minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency than required for a 60 percent 
evaluation, but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent evaluation required 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
Finally, a 100 percent rating under this code was warranted 
when the disease was productive of marked liver damage 
manifested by liver function tests and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration, aggregating three or more a year, and accompanied 
by disabling symptoms requiring rest therapy.  38 C.F.R. 
§ 4.114, Diagnostic Code 7345 (as in effect prior to July 2, 
2001).

The revised regulations add a new diagnostic code, 7354, 
which specifically governs the evaluation of hepatitis C (as 
well as non-A, non-B hepatitis).  The evaluation criteria for 
non-cirrhotic diseases (Diagnostic Codes 7345 and 7354) are 
based primarily on specific signs and symptoms of hepatitis 
or other chronic liver disease without cirrhosis, such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain.  Alternatively, non-cirrhotic 
liver disease and hepatitis C may be rated on an alternative 
set of criteria based on incapacitating episodes if it will 
result in a higher evaluation.  While a separate diagnostic 
code, 7354, was added for hepatitis C to enable VA to track 
cases for statistical purposes, the evaluation criteria for 
Diagnostic Code 7354 are identical to those for Diagnostic 
Code 7345.  "Depression" and "anxiety" were removed as 
criteria under Diagnostic Codes 7345 and 7354 because they 
are not prominent symptoms of chronic liver disease and if 
secondary to liver disease, the psychiatric symptoms would be 
separately evaluated under the mental disorders portion of 
the rating schedule.  See 65 Fed. Reg. 48205 (Aug. 7, 2000) 
and 66 Fed. Reg. 29486 (May 31, 2001).

Pursuant to Diagnostic Code 7354, a 10 percent rating 
requires that the disease be productive of intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week but less than two weeks 
during the past twelve-month period.  Further, a 20 percent 
rating is warranted if the hepatitis C is productive of daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
twelve-month period.  A 40 percent evaluation is in order in 
cases of daily fatigue, malaise, and anorexia, accompanied by 
minor weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past twelve-month period.  
Further, a 60 percent rating requires daily fatigue, malaise 
and anorexia with substantial weight loss (or other 
indication of malnutrition) and hepatomegaly; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks, during the past twelve- month period, but not 
occurring constantly.  Finally, a 100 percent rating requires 
near constant debilitating symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain.  38 C.F.R. § 4.114, Diagnostic Code 7354 
(effective as of July 2, 2001).

For purposes of evaluating hepatitis under Diagnostic Code 
7345, the term "substantial weight loss" means a loss of 
greater than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  The term "inability to gain weight" means that 
there has been substantial weight loss with inability to 
regain it despite appropriate therapy.  "Baseline weight"' 
means the average weight for the two-year-period preceding 
onset of the disease.  38 C.F.R. § 4.112 (effective as of 
July 2, 2001).

In addition, a note following the rating criteria provides 
that, for purposes of evaluating conditions under diagnostic 
code 7354, an "incapacitating episode" means a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

Further, the regulations provide that where there are 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in § 
4.14.  38 C.F.R. § 4.113 (2003).

Rating In Excess Of 10 Percent For Hepatitis Prior To April 
30, 1996

Background.  Historically, the veteran had active service 
from March 1967 to October 1969.  He was treated for 
hepatitis during service and again after service in December 
1970.  A rating decision in February 1971 granted service 
connection for hepatitis and evaluated this condition as not 
disabling to a compensable degree.  

The veteran's current claim for an increased rating was 
received on January 9, 1990.  In a letter dated in April 
1990, A. Tulman, M.D., stated that he had examined the 
veteran and diagnosed him as suffering from chronic viral 
hepatitis and classified his symptomatology as mild in view 
of his lack of symptoms and relatively mildly abnormal liver 
function tests.  In a letter dated in July 1990, Dr. Tulman 
reported that the veteran complained of mild fatigue and 
right abdominal discomfort but denied nausea, vomiting or 
loss of appetite.  Dr. Tulman reported that physical 
examination revealed no enlargement of the liver and that a 
liver biopsy would be needed to determine whether treatment 
with Interferon should be considered.

A liver biopsy report from West Jersey Hospital-Marlton dated 
in August 1990 shows "active hepatitis or cirrhosis 
demonstrated in the specimen received."  The diagnosis was 
chronic hepatitis C.

In September 1990, Dr. Tulman noted that the veteran still 
suffered from fatigue and was taking Carafate which had 
relieved his abdominal pain.  Dr. Tulman noted that the liver 
biopsy showed no evidence of necrosis or cirrhosis.  Dr. 
Tulman stated that he was uncertain as to whether it is 
severe enough to warrant consideration of Interferon therapy 
and referred the veteran to the Hepatology Center at the 
University of Pennsylvania for an opinion.

In September 1990, the veteran was accorded an examination by 
VA for disability evaluation purposes.  The veteran reported 
that he had been employed by the Philadelphia Naval Shipyard 
as a "controller electrician" since March 1989 and had lost 
21 days from work during the past 12 months because of 
medical reasons.  His complaints included feeling tired, 
restless, nausea, and constant pain in the right side.  He 
was 71 1/2 inches tall and his weight was 235 pounds.  On 
physical examination, there was no abdominal tenderness or 
liver enlargement.  The examiner noted that recent liver 
biopsy showed no chronic active hepatitis or cirrhosis.  
Chronic persistent hepatitis was diagnosed.

In letters dated in October and November 1990, Dr. Tulman 
stated that the veteran was still complaining of fatigue and 
occasional right upper quadrant pain.  He denied vomiting or 
fever.  Dr. Tulman stated that his liver biopsy showed a 
relatively mild chronic hepatitis.  Mild fatigue was noted in 
the November letter.  On physical examinations in October and 
November, his abdomen was soft with normal bowel sounds.  It 
was mildly tender in the right upper quadrant.

By rating decision dated in December 1990, the RO increased 
the disability rating to 10 percent effective the date he 
filed his claim.  He disagreed with the assignment of a 10 
percent rating for his hepatitis.

In July 1991 the veteran testified at a hearing at the RO.  
He testified that the problems he had at work because of 
hepatitis consisted of a general feeling of fatigue and 
irritability sometimes.  He stated that he had missed a week 
of work during the Summer of 1989 and in August 1990 because 
of the hepatitis and that during the last six months he had 
missed maybe 4 or 5 days from work because of sickness.  He 
stated that Dr. Tulman had prescribed Zantac for stomach 
problems and placed him on dietary restrictions that limited 
his intake of spicy or fatty foods.  The veteran noted that 
Interferon treatment had been recommended but that his 
insurance company did not want to pay for this treatment.  
The veteran also testified that he experienced mental 
confusion at times and that he had pain in the right lower 
quadrant daily, as well as vomiting or dry heaves once or 
twice a month.

In letters dated in August, September, and November 1992, Dr. 
Tulman reported that blood tests were positive for hepatitis 
C and that because of the fatigue and abdominal discomfort 
associated with the veteran's chronic hepatitis C, Interferon 
therapy was ordered.

A letter from A. Horn, D.O., dated in November 1992 noted 
that the veteran's major problem was fatigue.

In February 1993, the veteran was accorded a VA examination 
for disability evaluation purposes.  The veteran reported 
that he had worked for the Federal Railroad Administration as 
an inspector since April 1991.  The veteran complained of 
fatigue and reported that he had lost 14 days from work 
during the past 12 months because he had been tired.  His 
weight was listed as 260 pounds.  Physical examination 
revealed that his liver was normal on percussion and 
palpation.  The examiner noted that the course of the 
veteran's hepatitis had been "benign" and was not 
consistent with chronic, active progressive hepatitis.  The 
veteran was said to be thriving, having gained 25 pounds 
since his last VA examination in 1990.  The examiner noted 
that there were "absolutely no manifestations of liver 
insufficiency and/or portal hypertension."  It was felt by 
the examiner that the veteran's problem with the disease was 
more psychological than physical.  

In an October 1993 VA psychiatric examination, the veteran 
complained of fatigue, an upset stomach, gas, feelings of 
shortness of breath, and a bad hissing in his head.  He was 
on Zantac for indigestion.  After a mental status 
examination, the examiner opined that it did not appear that 
the veteran's "dormant" liver condition was the total 
explanation for his chronic fatigue.  The examiner felt that 
it was likely that his anxiety, apparently due to family and 
marital problems, played a major role.

Statements from the veteran and his spouse, received in March 
1994, describe the extent of the veteran's fatigue.  The 
veteran stated that he felt too tired to go anywhere and his 
wife stated that the hepatitis made him so tired that he did 
not want to do anything around the house or socially, that 
all he wanted to do was lay on the couch and watch TV.

Letters dated in February and May 1994 from W. Crane, M.D., 
show that he had treated the veteran since 1985.  He noted 
that the veteran had had elevated liver enzymes over the 
years and that he felt the veteran's stomach complaints were 
attributable to his liver problems.  In a letter, received in 
January 1996, Dr. Crane noted he had last treated the veteran 
in 1994.

VA medical records show that the veteran was started on 
Interferon on April 30, 1996, and that this treatment 
continued for 9 months.

In a decision dated in June 1999, the RO increased the rating 
for hepatitis to 30 percent, effective from April 30, 1996, 
based on the commencement of Interferon treatment.

In a statement dated in January 2004, Dr. Tulman stated that 
he recommended Interferon therapy for the veteran in early 
1990.

Analysis.  The pre-amendment rating criteria for hepatitis 
are based on the extent of liver damage, the severity of 
gastrointestinal symptoms, the frequency and duration of 
disabling episodes of symptoms, whether there are symptoms of 
fatigue, mental depression, or anxiety, and whether dietary 
restriction, rest therapy, or other therapeutic measures are 
required.  As noted above, "demonstrable" liver damage 
warrants a 10 percent rating, "minimal" liver damage will 
be assigned a 30 percent, and "moderate" liver damage 
warrants a 60 percent rating.  Essentially every level of 
rating requires associated criteria of fatigue, 
gastrointestinal distress, and, in the higher ratings, 
psychiatric manifestations.  Specifically, a 30 percent 
rating under the pre-amendment regulations required 
"minimal" (as opposed to the lesser "demonstrable") liver 
damage with associated fatigue, anxiety, and stomach 
complaints necessitating dietary restriction or therapeutic 
measures.

The veteran has reported on-going complaints of fatigue and 
gastrointestinal problems (including pain and nausea).  In a 
letter dated in July 1990, Dr. Tulman reported that the 
veteran complained of fatigue and right abdominal discomfort 
and that a liver biopsy would be needed to determine whether 
treatment with Interferon should be considered.  A liver 
biopsy report dated in August 1990 resulted in a diagnosis of 
chronic hepatitis C.  In September 1990, Dr. Tulman again 
noted that the veteran suffered from fatigue and was taking 
Carafate for abdominal pain.  In September 1990, a VA 
examination report reflects that the veteran complained of 
nausea and constant pain in the right side, as well as 
feeling tired and restless.

In July 1991 the veteran testified that Dr. Tulman had 
prescribed Zantac for stomach problems and placed him on 
dietary restrictions that limited his intake of spicy or 
fatty foods.  The veteran noted that Interferon treatment had 
been recommended but that his insurance company did not want 
to pay for this treatment.  The veteran also testified that 
he experienced mental confusion at times and that he had pain 
in the right lower quadrant daily, as well as vomiting or dry 
heaves once or twice a month.

Dr. Tulman later reported that Interferon therapy was ordered 
because of the fatigue and abdominal discomfort associated 
with the veteran's chronic hepatitis C.  In November 1992 Dr. 
Horn noted that the veteran's major problem was fatigue.  At 
the time of a VA examination in February 1993, the veteran 
complained of fatigue and reported that he had lost 14 days 
from work during the past 12 months because he had been 
tired.  In October 1993, a VA examination report reflects 
that the veteran's complaints included fatigue and an upset 
stomach, and that he was on Zantac for indigestion.  In 
statements received in March 1994, the veteran stated that he 
felt too tired to go anywhere and his wife stated that the 
hepatitis made him so tired that he did not want to do 
anything around the house or socially, that all he wanted to 
do was lay on the couch and watch TV.  Dr. Crane has stated 
that the veteran's stomach complaints were attributable to 
his liver problems.  VA medical records show that the veteran 
was started on Interferon on April 30, 1996, and that this 
treatment continued for 9 months.

It is acknowledged that the most common symptom of chronic 
liver disease is fatigue.  See 65 Fed. Reg. 48205, 48207 
(Aug. 7, 2000)  The evidence reflects that shortly after 
receipt of the veteran's claim on January 9, 1990, medical 
evidence was received which reflects that the veteran was 
seen for complaints of fatigue and abdominal discomfort which 
was attributed to hepatitis.  In early 1990, Dr. Tulman 
determined that the veteran was considered a candidate for 
Interferon therapy because of the fatigue and abdominal 
discomfort associated with the veteran's chronic hepatitis C.  
The veteran's testimony in July 1991 reflects that Zantac was 
prescribed for his stomach problems and he had been placed 
him on dietary restrictions that limited his intake of spicy 
or fatty foods.  In the opinion of the Board, the medical 
evidence dated in early 1990 and thereafter reflects that the 
veteran's hepatitis has been productive of minimal liver 
damage with associated fatigue and stomach complaints 
necessitating dietary restriction or therapeutic measures.  
Thus, the criteria for a 30 percent rating were met as of the 
date of receipt of his claim in January 1990.

Rating In Excess Of 30 Percent For Hepatitis Under Old 
Criteria

The Board will next consider whether the criteria for a 
rating in excess of 30 percent for hepatitis have been met at 
any time since January 1990 under the criteria in effect 
prior to the change in the regulations in July 2001.  The 
Board will separately consider the period prior to and after 
the amended regulations.  After a review of the claims file, 
the Board finds that a rating in excess of 30 percent is not 
warranted under the pre-amendment regulations for the period 
prior to July 2, 2001 (the date of the new regulations).

In support of his claim, the veteran contends that his on-
going symptoms of fatigue and gastrointestinal disturbances 
warrant a rating in excess of 30 percent.  As noted above, a 
60 percent rating under the pre-amendment regulation required 
"moderate" liver damage and "disabling recurrent" episodes 
of gastrointestinal disturbance, fatigue, and mental 
depression.  The veteran focuses on his on-going complaints 
and asserts that he is entitled to a higher rating.  The 
Board disagrees.

Focusing again on the level of liver damage, there is no 
evidence of "moderate" liver damage.  While the veteran has 
reported on-going complaints of fatigue and gastrointestinal 
problems, there has been no indication of "moderate" liver 
damage.  In April 1990, liver function test results were 
described as mildly abnormal.  A liver biopsy report dated in 
August 1990 showed no evidence of necrosis or cirrhosis.  
Examination for disability evaluation purposes in February 
1993 reflects that his liver was "normal" on percussion and 
palpation.  The examiner noted that the course of the 
veteran's hepatitis had been "benign" and was not 
consistent with active progressive hepatitis.  The veteran 
was said to be thriving, having gained 25 pounds since his 
last examination.  The examiner noted that there was no 
manifestation of liver insufficiency.  VA outpatient 
treatment records show that the veteran received follow-up 
care every month for the first several months after he 
started the Interferon therapy in April 1996 and every six 
months thereafter.  He developed side effects to the 
Interferon treatments, including worsening depression, 
arthralgias, and fatigue, but was found in June 1996 to be 
doing "okay."  In October 1996, he was "doing well."  In 
an October 1997 note it was reported that he had not 
responded to Interferon treatment and he continued to 
complaint of fatigue, joint pain, and mood changes.  In May 
1998, he attributed his feelings of depression, irritability 
and frustration to his employment.  Further, the records 
reveal that his weight was stable.  

In a June 1998 treatment note, the treating physician 
reported that there was no evidence of cirrhosis.  In a 
December 1998 VA liver examination, the examiner noted that 
the entire claims file had been reviewed and he provided a 
history of the veteran's condition since service.  The 
veteran complained of chronic fatigue and chronic joint 
pains.  He also complained of anxiety, but was unclear 
whether this was attributable to his hepatitis or to his 
PTSD.  Physical examination was reported as essentially 
normal.  The examiner's impression was that the veteran had 
chronic persistent hepatitis of a "mild degree."  His 
symptoms were said to include episodes of fatigue and joint 
pain associated with chronic hepatitis C.  The veteran also 
felt isolated socially and on the job due to the taboos 
associated with having hepatitis C.  

Private treatment records dated from 1998-2001 reflect on-
going treatment essentially every two to six months for 
hepatitis, anxiety, arthralgia, and fatigue.  In a June 2001 
letter, his treating physician reported that the veteran 
complained of vague right upper quadrant distress and lower 
abdominal cramping and constipation.  He denied rectal 
bleeding, hematemesis, melena, or dysphasia.  He had no 
jaundice or spider angiomata.  The liver and spleen were not 
palpable.  Laboratory studies showed "a stable set or 
parameters."  He summarized that the veteran's hepatitis did 
not show "evidence of decompensated cirrhosis" and his 
cholesterol was elevated, which was interpreted as a 
"positive prognostic sign with his liver disease" because 
"[p]atients with decompensated cirrhosis will have low serum 
cholesterols."

Despite the veteran's on-going complaints of fatigue and 
abdominal pain, the Board finds that the evidence outlined 
above characterizing his liver disability as "mild" and 
showing no indication of decompensated cirrhosis, does not 
support a higher rating for "moderate" liver damage.  As 
noted, his condition appeared to be relatively stable.  As 
such, this evidence does not support the claim for a higher 
rating.

Further, the veteran has equated his on-going complaints with 
"disabling recurrent episodes" described in the 60 percent 
criteria.  The Board finds a distinction between the two.  
While the term "disabling recurrent episodes" is not 
defined in the regulation, the Board finds that it means more 
than regular treatment for on-going symptomatology.  The fact 
that the regulation requires "recurrent disabling" episodes 
for a 60 percent rating suggests an acute exacerbation of 
symptoms, which would require rest therapy or other acute 
treatment for a period of time.  

Support for this determination can be found in reviewing the 
criteria for a 100 percent disabling rating.  As noted above, 
a 100 percent rating is assigned with "marked" liver damage 
and "marked" gastrointestinal complaints or episodes of 
several weeks duration aggregating three or more a year 
requiring rest therapy.  Although "episodes" of flare-up 
for a period of weeks is not specifically required for a 60 
percent rating, it is reasonable to assume that the 
"disabling recurrent episodes" contemplated under the 60 
percent rating would required treatment for a period of time 
less that the "several weeks duration," as required by the 
100 percent criteria.  

In this case, there is no evidence that the veteran has ever 
been treated for an exacerbation of symptoms requiring rest 
therapy or acute treatment of any duration of time.  
Therefore, while the Board acknowledges that the veteran 
experienced on-going symptoms between clinic appointments, 
the Board does not accept his characterization that his on-
going complaints and regular doctor's visits for fatigue and 
gastrointestinal complaints every several months are 
"disabling recurrent episodes."  Rather, the Board 
interprets the regulation to require an exacerbation of 
symptoms of such magnitude to be considered "disabling," if 
even for a short period of time.  There is no evidence in the 
claims file to suggest that the veteran was unable to work, 
that he was hospitalized for hepatitis, or that he was unable 
to perform activities of daily living.

The veteran's suggestion that the Board is penalizing him for 
not malingering is simply not true.  The Board recognizes his 
on-going complaints of fatigue, gastrointestinal discomfort, 
and psychiatric complaints; however, finds that his symptoms 
are more consistent with the currently-assigned 30 percent 
rating.  To that end, the Board places significant probative 
value on the absence of evidence indicating "disabling 
recurrent" symptoms.  Further, the evidence does not reflect 
the necessity for hospitalizations during this period for 
disabling symptoms.  Moreover, it appears that he continued 
to maintain his employment during this time period and blamed 
many of his symptoms on stresses at work.  Therefore, the 
Board finds no basis for a rating in excess of 30 percent for 
the period from April 1996 to July 2001.

Rating In Excess Of 30 Percent For Hepatitis Under New 
Criteria

The new rating criteria that became effective on July 2, 
2001, does not provide for an assignment of a 30 percent 
evaluation.  However, a 40 percent evaluation will be 
assigned when this condition is manifested by daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly; or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  For purposes of evaluating conditions under 
Diagnostic Code 7345, an "incapacitating episode" means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.  38 C.F.R. §§ 4.114; 
Diagnostic Code 7354, Note (2) (2003).

A 60 percent evaluation is assigned for daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.

A 100 percent evaluation is assigned for near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).

When the evidence of record is considered under the laws and 
regulations set forth above, the Board is of the opinion that 
an increased evaluation in excess of 30 percent is not 
warranted.  In this regard, the Board notes that the medical 
evidence of record does not establish that the veteran has 
met the rating criteria for a 40 percent evaluation.  The 
Board places significant probative value on a December 2002 
VA medical opinion that the veteran continued to complain of 
fatigue but that his appetite and weight had been maintained 
and that he continued to work full-time.  This indicates to 
the Board that, although the veteran's symptoms are 
persistent, they do not rise to the level of being 
"disabling recurrent" symptoms required for a higher rating 
under the pre-amendment regulations.  

Moreover, for a 40 percent rating, the amended regulations 
require daily fatigue, malaise, and anorexia with minor 
weight loss and hepatomegaly or a total duration of four 
weeks of incapacitating episodes (meaning acute signs and 
symptoms severe enough to require bedrest and treatment by a 
physician).  While the veteran continued to complain of 
fatigue, the medical evidence failed to show weight loss.  Of 
note, a January 2002 history and physical reported that he 
weighed 281 lbs.  Previous medical records dated from 1996 
reflected that his weight was in the 270-280s lbs. range; 
therefore, there is no indication that he had experienced 
weight loss over several years.  Moreover, the medical 
evidence reflected no evidence of hepatomegaly.  Multiple 
treatment records show that his liver and spleen were not 
enlarged.  As an example, in February 2001, June 2001 and 
February 2002 letters, Dr. Cohen, a private treating 
physician, indicated that a physical examination showed no 
evidence of jaundice, spider angiomata, or abdominal 
distention.  The veteran's liver and spleen were not enlarged 
on any occasion.  In the February 2002 letter, Dr. Cohen also 
remarked that the veteran had a lot of constitutional 
complaints "possibly unrelated to his liver."   

Next, there is no indication of acute signs and symptoms 
severe enough to require bedrest and treatment by a 
physician.  To that end, the Board notes that the veteran was 
hospitalized in January 2002 for a cardiovascular condition, 
which was not related to hepatitis.  In addition, while he 
received on-going and fairly regular treatment for hepatitis, 
there is no indication that he ever required bedrest or acute 
treatment by a physician.  Based on the above evidence, the 
Board finds that the medical evidence of record fails to show 
that a higher rating is warranted under either the pre-
amendment or amended regulations at this time.

The Board has also considered the veteran's written 
statements and sworn testimony and his wife's written 
statements that his hepatitis disability is worse than 
currently evaluated.  Although their statements are probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disabilities are evaluated, more probative than the 
subjective evidence of an increased disability.  Further, 
neither the veteran nor his wife are competent to make a 
medical connection between his symptoms and his service-
connected disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Finally, in reviewing the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issues decided in 
this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, of the need for him to submit specific 
types of competent evidence that would substantiate his 
claims, and of the specific reasons for denying his claims.  
By virtue of the information contained in the December 1990 
and June 1999 rating decisions, the February 1991 statement 
of the case, and the subsequent supplemental statements of 
the case issued during the pendency of the appeal, the 
veteran and his attorney were told that there was no evidence 
showing that he was entitled to a higher ratings.

Further, the RO also notified him by letter dated in 
September 2001 of his due process rights under the VCAA and 
what evidence was necessary to establish entitlement to 
benefits, what information he needed to submit evidence in 
support of his claim, and where to send the information.  He 
was told to submit any additional evidence he wanted 
considered and that VA would assist him in obtaining the 
records.  Moreover, the Board remanded these issues in 
December 1992 and October 1995 to develop additional evidence 
in support of the veteran's claims.  

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  To that 
end, it appears that all medical records identified by the 
veteran have been associated with the claims file, including 
VA outpatient clinical records, a private medical records, 
letters, and statements, and VA examination reports.  In 
addition, the veteran asked and was provided with an 
opportunity to present testimony before the RO in July 1991.  
By correspondence dated in April 2002, he related that he had 
no further evidence to submit.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this matter 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

As such, the Board finds that the record as it stands is 
sufficient to decide the claims and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and a decision on the merits is 
not prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Further, the Board notes that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  The Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

Of note, the initial rating decision was issued in December 
1990, granting a 10 percent rating.  The veteran disagreed 
and the issue has been on appeal since that time.  Only after 
that rating action was promulgated did the AOJ, in September 
2001, provide notice to the claimant regarding what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in September 2001 was not 
given prior to the first AOJ adjudication of the claim, the 
issues on appeal were re-adjudicated and a supplemental 
statement of the case was provided to the veteran after 
September 2001.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  


ORDER

A rating of 30 percent for residuals of hepatitis is granted 
effective from January 9, 1990, subject to controlling 
regulations governing the payment of monetary benefits. 

A rating in excess of 30 percent for residuals of hepatitis 
is denied.  


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



